Title: Council of War, 6 November 1776
From: Council of War
To: 



[6 November 1776]

At a Council of War held at Head Quarters White Plains Nov. 6. 1776.
Present. His Excelly Gen. Washington[,] Major General Lee[,] Puttnam[,] Spencer[,] Heath[,] Sullivan[,] Lincoln[,] Brigr Genl Ld Stirling[,] Mifflin[,] Nixon[,] McDougal[,] Parsons[,] Scott[,] Clinton.
The late Movements of the Enemy having made it necessary to consider what may be now proper for this Army to do the General proposed the follo[wing] Question viz.
Supposing the Enemy now to be retreating towards New York will it not be proper to throw a Body of Troops into the Jerseys immediately.
Unanimously Agreed in the Affirmative.
It was then proposed whether it would not be proper to detach immediately all those Troops which have been raised on the Western Side of Hudson’s River.
Agreed but that in such Case those Regts belonging to the Eastern Side of Hudson’s River should remove to the Eastern Side if the movements of the Enemy & Circumstances of this Army will admit.
Upon the Question what Number of Men would be necessary to take Post at Peek: Hill & the Passes in the Highlands for the Defence of those Posts erecting Fortifications &c.
Agreed upon 3000.
